Citation Nr: 0625257	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher initial rating than 40 percent 
for chronic lumbosacral strain with degenerative changes.  

2.  Entitlement to an initial compensable rating for cervical 
spondylosis, for the period prior to July 14, 2003, and 
entitlement to a higher initial rating than 10 percent for 
the period beginning July 14, 2003.

3.  Entitlement to a higher initial rating than 10 percent 
for right shoulder impingement syndrome for the period prior 
to July 25, 2000; entitlement to a higher initial rating than 
20 percent for the period beginning July 25, 2000, until July 
14, 2003; and, entitlement to a higher initial rating than 10 
percent for the period beginning July 14, 2003.  

4.  Entitlement to a higher initial rating than 10 percent 
for right knee chondromalacia patella with a history of 
strain and medial meniscus tear.  

5.  Entitlement to an initial compensable rating for 
bilateral plantar fascitis.  

6.  Entitlement to a higher initial rating than 30 percent 
for occipital neuralgia.  

7.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease with associated hiatal hernia 
and history of gastritis.  

8.  Entitlement to an increased rating from 30 percent for a 
pain disorder with psychological factors.  

9.  Entitlement to an increased rating than 10 percent for 
left knee meniscal tear with degenerative changes.  

10.  Entitlement to an increased (compensable) rating for 
right thigh meralgia paresthetica.  

11.  Entitlement to an increased (compensable) rating for 
left thigh meralgia paresthetica.  

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

13.  Entitlement to an initial rating higher than 10 percent 
for right ulnar neuropathy with sensory loss in the ring and 
little fingers.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
May 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from the rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that are described below: 

By rating decision dated September 1993, the RO granted 
service connection for chronic right knee strain, bilateral 
plantar fascitis, tension headaches, and gastritis, and 
assigned noncompensable ratings for such disorders.  The RO 
also granted service connection for a right shoulder 
impingement syndrome, assigning a 10 percent rating, and 
granted service connection for chronic lumbosacral strain 
with degenerative changes, and cervical spondylosis, 
assigning a 20 percent rating.  

By rating decision dated September 1995, the RO increased the 
veteran's right knee strain rating to 10 percent, and 
assigned separate ratings for chronic lumbosacral strain with 
degenerative changes and cervical spondylosis, assigning 20 
percent and noncompensable ratings, respectively.  

In March 1997, the Board remanded the issues of increased 
ratings for chronic lumbosacral strain, cervical spondylosis, 
chronic right knee strain, impingement syndrome of the right 
shoulder, bilateral plantar fascitis, tension headaches, and 
gastritis, as well as service connection for tinnitus.  By 
rating decision dated May 1998, the RO granted service 
connection for tinnitus, but denied the increased rating 
claims.  Accordingly, the issue of service connection for 
tinnitus is no longer before the Board.  In the May 1998 
rating decision, the RO also granted an increased rating to 
30 percent for the tension headache issue, recharacterizing 
it as occipital neuralgia, and granted an increased rating 
for the low back disability.  

By decision dated October 2001, the RO increased the 
veteran's right shoulder rating to 20 percent effective July 
25, 2000.  

By decision dated March 2004, the RO increased the veteran's 
rating for his pain disorder with psychological factors from 
10 percent to 30 percent (the original grant of service 
connection was in October 2001 but was not appealed), 
increased the veteran's rating for his cervical spondylosis 
to 10 percent effective July 14, 2003, denied compensable 
ratings for right and left thigh meralgia paresthetica, 
denied an increased rating from 10 percent for a left knee 
meniscal tear with degenerative changes (the original grant 
of service connection with a 10 percent evaluation was in 
October 2001 but was not appealed), denied an increased 
rating from 10 percent for right ulnar neuropathy, reduced 
the veteran's rating for his right shoulder from 20 percent 
to 10 percent effective July 14, 2003, and denied a TDIU.  

At the veteran's hearing in September 2005 before the 
undersigned Veterans Law Judge, the veteran indicated that he 
did not wish to continue his appeal regarding the issue of an 
increased rating from 10 percent for right ulnar neuropathy 
with sensory loss in ring and little fingers.  


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection to the present, the veteran has not had ankylosis 
of the lumbar spine.  

2.  Throughout the period from the grant of service 
connection for chronic lumbosacral strain to the present, 
even when considering pain on motion (including during flare-
ups), weakened movement, excess fatigability, and 
incoordination, the veteran has not had the equivalent of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain as well as demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings.  

3.  The veteran has not had incapacitating episodes in his 
low back having a total duration of at least 6 weeks during 
the past 12 months.  

4.  Throughout the period from the grant of service 
connection to the present, the only neurological 
symptomatology associated with the veteran's low back 
disability is the meralgia parethetica in the veteran's 
thighs.  

5.  For the period prior to July 14, 2003, even when 
considering pain on motion (even during flare-ups), weakened 
movement, excess fatigability, and incoordination, the 
veteran has not had the equivalent of limitation of motion of 
the cervical spine that can be described as slight.  

6.  The veteran does not have ankylosis of the cervical 
spine.  

7.  The veteran's intervertebral disc disease of the cervical 
spine is a separate disorder from his service-connected 
cervical spondylosis.  

8.  For the period beginning July 14, 2003, the veteran has 
had forward flexion of the cervical spine of greater than 30 
degrees.  

9.  For the period beginning July 14, 2003, the veteran has 
had combined range of motion (sum of range of motion of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation) of 300 degrees.  

10.  For the period beginning July 14, 2003, even when 
considering pain on motion (including during flare-ups), 
weakened movement, excess fatigability, and incoordination, 
the veteran has not had the equivalent of limitation of 
motion of the cervical spine that can be described as 
moderate.  

11.  For the period beginning July 14, 2003, the veteran has 
not had muscle spasm or guarding of his cervical spine.  

12.  For the period prior to July 25, 2000, when painful 
motion is considered, the veteran had the equivalent of 
limitation of motion of the right arm at the shoulder level.  

13.  For the period beginning July 14, 2003, when painful 
motion is considered, the veteran has the equivalent of 
limitation of motion of the right arm at the shoulder level.  

14.  For the entire rating period, the veteran has not had 
ankylosis of the right shoulder.  

15.  For the entire rating period, even with pain on motion, 
weakened movement, excess fatigability, and incoordination 
considered (including during flare-ups), the evidence does 
not show that the veteran has the equivalent of limitation of 
motion of the right arm between the side and shoulder 
shoulder level.  

16.  For the entire rating period, even with pain on motion, 
weakened movement, excess fatigability, and incoordination 
considered (including during flare-ups), the evidence does 
not show that the veteran has limitation of extension of the 
right or left knees to 15 degrees, or limitation of flexion 
of the right or left knees to 30 degrees, or its equivalent.  

17.  For the entire rating period, the veteran has not had 
subluxation or lateral instability of either the right or 
left knees.  

18.  The veteran had meniscal cartilage repaired in his right 
knee in 1995-1996, and still has pain in his right knee.

19.  The veteran has torn cartilage in his left knee but no 
locking or effusion has been shown.  

20.  For the entire rating period, the veteran's right foot 
has shown minimal tenderness at the base of the 2nd digit; 
the left foot has not been shown to be productive of pain on 
manipulation.  

21.  For the entire rating period, the weight-bearing line 
has not been over or medial to the great toe of either foot, 
and there has not been inward bowing of the tendo achilles of 
either leg.  

22.  For the entire rating period, the veteran's headaches 
cannot be described as "very frequent"; they are not 
completely prostrating and prolonged, and are not productive 
of severe economic inadaptability.  

23.  The veteran's gastroesophageal reflux disease (GERD) 
with associated hiatal hernia and history of gastritis is 
manifested by episodic epigastric distress with pyrosis and 
regurgitation; the disability is not manifested by dysphagia, 
or substernal or arm or shoulder pain.  

24.  The veteran's pain disorder with psychological factors 
produces some occupational and social impairment with 
disturbances in motivation and mood, but the veteran has not 
had flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.

25.  The veteran's left thigh meralgia paresthetica has not 
been productive of the equivalent of severe to complete 
paralysis of the external cutaneous nerve.

26.  The veteran's right thigh meralgia paresthetica has not 
been productive of the equivalent of severe to complete 
paralysis of the external cutaneous nerve.

27.  Prior to a decision in the appeal, the veteran requested 
that his appeal of the issue of entitlement to an initial 
rating in excess of 10 percent for right ulnar neuropathy 
with sensory loss of the ring and little fingers be 
withdrawn.  

28.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.  
CONCLUSIONS OF LAW

1.  The initial 40 percent rating assigned for chronic 
lumbosacral strain with degenerative changes is appropriate.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5291, 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5235 to 5243 (2005).  

2.  For the period prior to July 14, 2003, the initial 
noncompensable rating assigned for cervical spondylosis is 
appropriate.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § § 4.40, 4.45, 4.71(a), Diagnostic Codes 5287, 
5290, 5293 (2002); 38 C.F.R. §§ 4.71(a) Diagnostic Code 5293 
(in effect beginning September 23, 2002); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235-5243 (in effect beginning 
September 26, 2003).

3.  For the period beginning July 14, 2003, the 10 percent 
rating assigned for cervical spondylosis is appropriate.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 4.7, 4.40, 
4.45, 4.71(a), Diagnostic Codes 5287, 5290, 5293 (2002); 
38 C.F.R. §§ 4.71(a) Diagnostic Code 5293 (in effect 
beginning September 23, 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235-5243 (in effect beginning September 26, 
2003).

4.  For the period prior to July 25, 2000, the criteria for 
an initial 20 percent rating for right shoulder impingement 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.7, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5200, 5201, 5203, Plate I (2005).

5.  For the period beginning July 14, 2003, the criteria for 
a 20 percent rating for right shoulder impingement syndrome 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5003, 5200, 5201, 5203, Plate I (2005).



6.  The requirements for a rating in excess of 20 percent for 
right shoulder impingement syndrome are not met for any point 
during the entire rating period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.7, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5200, 5201, 5203, Plate I (2005).

7.  The requirements for a rating in excess of 10 percent for 
right knee chondromalacia patella with a history of strain 
and medial meniscus tear are not met.  38 U.S.C.A. §§ 1155, 
5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4,45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261, 5257, 5258, 5259 
(2005).

8.  The requirements for an increased rating from 10 percent 
for left knee meniscal tear with degenerative changes are not 
met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4,45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261, 5257, 5258, 5259 (2005).

9.  The requirements for a compensable rating for any point 
during the entire rating period for bilateral plantar 
fascitis are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2005).

10.  The requirements for a rating in excess of 10 percent 
for any point during the entire rating period for occipital 
neuralgia are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2005).

11.  The requirements for the assignment of an initial 10 
percent rating, but not higher, for the service-connected 
GERD have been met.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7346 
(2005).

12.  The requirements for a rating in excess of 30 percent 
for pain disorder with psychological factors are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.7, 4.130, 
Diagnostic Code 9422 (2005).

13.  The veteran has not met the criteria for a compensable 
rating for his right thigh meralgia paresthetica.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § § 4.7, 
4.124a, Diagnostic Code 8529 (2005).

14.  The veteran has not met the criteria for a compensable 
rating for his left thigh meralgia paresthetica.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § § 4.7, 4.124a, 
Diagnostic Code 8529 (2005).

15.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2005).

16.  As to the issue of an initial rating higher than 10 
percent for right ulnar neuropathy with sensory loss in the 
ring and little fingers, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with a letter, which met the notification 
requirements of the VCAA, including a letter dated in 
February 2004, prior to readjudicating his claim in a 
supplemental statement of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

In this regard, even though notice provided to the veteran 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claims were readjudicated in an SSOC 
provided to the appellant.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He has 
taken full advantage of these opportunities, submitting 
evidence and numerous pages of argument in support of his 
claims during the lengthy course of this appeal and 
testifying before the Board.  Therefore, with respect to the 
timing requirement for the VCAA notice, the Board concludes 
that to decide this appeal would not be prejudicial to the 
claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The veteran 
has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Id., at 120-
21.  The Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.  

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

Regarding the first element, in the February 2004 letter, the 
RO informed the veteran that to establish entitlement for any 
of his increased rating claims, the evidence must show that 
"your service-connected condition has gotten worse." The 
letter also informed the veteran that he might be entitled to 
a TDIU if the evidence showed that he was unable to secure 
and follow a substantially gainful occupation solely due to 
his service-connected disabilities.  

Regarding the second element, in the February 2004 VCAA 
letter, the RO informed the veteran that it would obtain any 
VA medical records or any private medical records if the 
veteran completed a consent form for such records.  

Regarding the third element, the RO informed the veteran to 
provide enough information about the aforementioned records 
so that the RO could attempt to obtain them.  

Regarding the fourth element, the February 2004 VCAA letter 
did not explicitly inform the veteran to submit any evidence 
in his possession that pertained to his claims.  However, the 
Board finds that the substance of the letter clearly informed 
the veteran of this requirement.  The letter informed the 
veteran that the RO needed additional information and 
evidence, and recent medical treatment was highlighted as 
something that was needed.  After the veteran was informed of 
the importance of submitting information about his recent 
medical treatment, he was also requested to inform the RO if 
there was any other evidence or information that he thought 
would support his claim.  Furthermore, the letter informed 
the veteran that it was his responsibility to make sure that 
the RO received all requested records that were not in the 
possession of a Federal department or agency.  In conclusion, 
the Board finds that the language in the February 2004 letter 
read as a whole fulfills the fourth element of informing the 
veteran to submit any evidence in his possession that 
pertained to his claims.  

Essentially, the VCAA requires that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Mayfield v. 
Nicholson, supra, at 120-21 (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim--1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Regarding the veteran's claims, since they are claims for 
increased and higher initial ratings, only the 4th and 5th 
elements are relevant.  As noted above, the veteran was 
apprised of the type of information and evidence necessary to 
substantiate his claims for increased ratings, so the 4th 
element has been met.  Regarding the 5th element, i.e., the 
effective date of disability, the RO informed the veteran in 
the February 2004 letter that in essence he could be granted 
an effective date from the date that he filed his claim (page 
2).  Furthermore, in regard to the claims that are being 
granted (higher initial ratings for right shoulder 
impingement syndrome and for gastroesophageal reflux disease 
with associated hiatal hernia and history of gastritis), when 
the RO issues the appropriate letter informing the veteran 
that the claims are being granted, it will assign an 
effective date and disability rating for the aforementioned 
disabilities, and will inform the veteran of the information 
and evidence necessary for an effective date of disability.  

In sum, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran waived the initial RO review of 
recent VA medical records that were submitted at the time of 
his travel Board hearing.  In compliance with the statutory 
requirements of 38 U.S.C.A. § 5103A and 7105(d) as well as 
38 C.F.R. § 3.103(b), the VA has provided the veteran and his 
representative with a SOC and SSOC, informing them of the 
laws and regulations relevant to the veteran's claim and, in 
particular, what was needed to achieve a higher initial 
rating for his service-connected hearing loss.  See Dingess, 
19 Vet. App. at 473.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant in 
this case.

Factual Background

The veteran underwent a VA compensation examination in 
December 1992.  He described throbbing headaches lasting an 
hour or two.  He stated that they were incapacitating, 
requiring bedrest about two times per year.  Regarding his 
feet, he stated that arch supports had not been helpful.  He 
could run about 20 yards, and then succumbed to pain.  He 
stated that he could walk for 5-10 miles.  He had not had any 
follow-up treatment in the past, and had not had received any 
cortisone injections.  Examination of the feet revealed no 
tenderness to palpation.  Regarding his stomach, the veteran 
stated that he occasionally got cramping and burning of the 
stomach, usually late at night after he had several cups of 
coffee.  He did not have a history of peptic ulcer disease, 
and denied hematemis or melena.  He stated that he took 800 
mg. of Motrin per day, and sometimes antacids were helpful.  
Regarding the right shoulder, the veteran stated that he had 
pain on a daily basis.  There was no morning stiffness, but 
the shoulder ached by noon.  It was much worse in cold 
weather.  The veteran was unable to work overhead, and the 
maximum he could lift was 5-10 pounds.  Regarding the 
veteran's back, he described pain radiating to his right hip 
and when he was fatigued.  He had a CT scan of his low back 
in March 1991 and was told he had a herniated nucleus 
pulposus at the L4-5 level.  Regarding the veteran's right 
knee, he could walk unlimited distances, and did not have 
morning stiffness.  The veteran denied any right hip pain.  

Examination of the right shoulder showed internal and 
external rotation of 90 degrees, abduction and forward 
flexion of 180 degrees, with pain on motion between 90 and 
180 degrees.  Examination of the right knee showed no 
tenderness to palpation.  The veteran was able to do a deep 
knee bend without much difficulty.  Flexion was 140 degrees, 
and extension was 0 degrees.  The medial and lateral 
collateral ligaments were stable.  Examination of the right 
hip showed that there was no tenderness to palpation.  
Flexion was 125 degrees, abduction was to 40 degrees, and 
external rotation was to 80 degrees.  Examination of the low 
back showed mild tenderness to palpation in the paraspinatous 
right L4-5 and S1 area to the sacral iliac joint.  Lumbar 
flexion was limited to 80 degrees.  The veteran could reach 
his ankles.  Extension, lateral flexion and rotation were all 
to 35 degrees.  The diagnoses were intermittent gastritis; 
chronic lumbosacral strain, as described, mild degenerative 
changes; chronic right knee strain; hip condition, with 
insufficient evidence to warrant a diagnosis of any acute of 
chronic medical condition.


At a hearing before the RO in October 1994, the veteran 
testified that his headaches had not caused him to miss work 
(page 12).  He described muscle spasms in his back (page 3).  
It was noted that the veteran was left-handed.  He described 
separating his right shoulder in June 1994 (page 8).  He 
described his right knee buckling (page 9).  

The veteran underwent a VA examination in October 1994.  He 
reported back pain on a daily basis.  He denied radiation of 
discomfort to the lower extremities.  He denied numbness and 
tingling in the sciatic distribution.  His back symptoms were 
aggravated if he was on his feet for more than 4-5 hours per 
day.  Regarding the veteran's right knee, he denied locking 
or edema of the joint.  Regarding the right shoulder, the 
veteran reported residual weakness in the right shoulder.  
His range of motion was intact, but he reported a lack of 
strength.  

Examination showed that the low back was non-tender to 
palpation over the spinous process in the lumbosacral region.  
He was able to walk on his heels and toes and in a tandem 
fashion with normal strength.  On the examining table, the 
veteran had range of motion from 0-90 degrees, and with 
formal testing in the upright position, it was 80 degrees on 
forward flexion.  Extension was 20 degrees, with lateral 
rotation to 35 degrees, and lateral flexion to 40 degrees.  
Regarding the right knee, the veteran had a normal 
examination with range of motion from 0 to 140 degrees.  
There was no evidence for erythema, edma, or joint effusion.  
He had stable medial and lateral collateral ligaments and no 
evidence for chondromalacia of the patella.  Regarding the 
right shoulder, the veteran had a normal examination with 
normal range of motion--flexion and abduction from 0-180 
degrees and internal and external rotation from 0-90 degrees.  
Under diagnoses, the examiner wrote degenerative joint 
disease, and residuals and sequelae of discomfort, decreased 
range of motion, mild on extension.  The examiner also wrote 
insufficient evidence to make the diagnosis of an acute or 
chronic disorder of the right knee.  The examiner also wrote 
diagnosis most consistent with chronic strain of the right 
shoulder.  The examiner found insufficient evidence to make a 
diagnosis of any acute or chronic sciatica disorder.  

The veteran submitted VA treatment records from 1995.  An MRI 
of the right knee showed a tear of the posterior horn of the 
medial meniscus.  

The veteran was seen at EmergiCare in April 1997 after 
straining the right medial collateral ligament in his knee.  

The veteran underwent a VA gastroesophageal examination in 
December 1997.  He had not lost any significant work time due 
to his gastrointestinal problem.  The examiner commented that 
there was insufficient clinical evidence to establish a 
diagnosis of peptic ulcer disease or gastritis in 
relationship to the use of Motrin.  By history, the veteran 
had periods of gastroesophageal reflux, but to date, there 
had been no complications of his gastroesophageal reflux 
disease.  The examiner commented that the veteran's 
gastroesophageal reflux disease was mild with no 
complications, and had been found to be associated with a 
small hiatal hernia.  The examiner stated that using 10 cups 
of coffee a day represented the most likely exacerbating 
factor for the reflux disease, and that there was 
insufficient evidence to relate the use of Motrin or Relafen 
to gastroesophageal reflux.  An upper GI series showed a 
small hiatus hernia and gastroesophageal reflux to the level 
of the thoracic inlet.

The veteran underwent a VA orthopedic examination in December 
1997.  Regarding his feet, he described arch pain, greater in 
the right foot than the left.  His left side was 
asymptomatic.  The right side only hurt intermittently.  He 
described some soreness in the arch when he was on his feet 
for a prolonged period.  He was not a under a doctor's care.  
He was never treated for medicine, stretching, or physical 
therapy for the foot problems.  The examiner opined that 
there was no functional loss due to the foot disorder.  
Examination showed no tenderness or swelling throughout the 
feet, particularly in either plantar fascia or the origins.  
There was a normal arch on both standing and nonweight 
bearing.  The heel inverted well on single and double toe 
raise.  

Regarding the right knee, it was noted that the veteran 
underwent an arthroscopy in 1995 to repair the meniscal 
tears.  He still had stiffness, and reported a feeling of 
locking up.  He denied swelling or giving way.  He felt that 
the knee was weak and fatigued easily.  He denied 
incoordination in his gait.  He reported flareups of pain 
regarding his knee when he was more active.  Examination 
showed range of motion from 0 to 135 degrees.  There was no 
effusion.  There was a mild to moderate patellar femoral 
compression tenderness.  There was no instability of the 
patellofemoral joint.  The medial joint line was somewhat 
tender, and the lateral joint line was nontender.  There was 
some mildly increased pain with resisted flexion and 
extension, but no fatigability of the knee.  

Regarding the right shoulder, the veteran felt a sense of 
instability.  He did not have loss of motion.  His main 
complaints were of fatigability and increased pain with 
increased activities.  Examination showed flexion from 0 to 
180 degrees; abduction from 0 to 170 degrees; extension to 50 
degrees; internal rotation to 60 degrees; and external 
rotation to 70 degrees.  There was increased pain with 
resisted abduction and resisted external rotation.  There 
were no signs of gross instability.  The acromioclavicular 
joint was mildly tender.  There was a positive impingement 
sign.  

Regarding the low back, x-rays from April 1997 showed only 
minimal spondylosis.  At times, the pain radiated into both 
hips and down the backs of both legs.  He was limited in what 
he could do, particularly in bending and heavy lifting.  He 
had flareups of pain when he was more active, and reported 
that his back fatigued easily.  Examination showed flexion to 
60 degrees with significant pain.  Extension was to 20 
degrees.  Lateral bending was to 20 degrees bilaterally.  
Rotation was to 30 degrees bilaterally.  There was some 
increased pain with resisted flexion and extension.  There 
was easy fatigability of the low back.  Motor and sensory 
examinations were unremarkable with a negative straight leg 
sign.  Sensation was normal.  

Regarding the cervical spine, the veteran thought his problem 
was related to headaches.  Examination showed full range of 
motion.  He had forward flexion from 0 to 65 degrees.  
Backward extension was from 0 to 50 degrees.  Lateral flexion 
was from 0 to 40 degrees.  Rotation was from 0 to 55 degrees.  

The diagnoses were mild chronic cervical spine strain, 
degenerative changes on x-ray; right shoulder impingement 
syndrome/tendonitis, status-post multiple surgical 
procedures; chronic low back strain with minimal spondylosis 
of the lumbosacral spine with restricted motion and pain; 
chrondromalacia of the right patella, status-post multiple 
dislocations and status-post partial and medial lateral 
meniscectomies; history of right foot plantar fascitis, 
clinically asymptomatic at this point.  The examiner stated 
that he would rate the right knee as mild to moderate, and 
the low back as moderate since the veteran had reduced 
functional abilities.  He would assign an additional ten 
degree range of motion loss for the lumbar spine and right 
knee for DeLuca issues, primarily increased pain with 
activities and fatigability of these joints and areas during 
resisted range of motion testing.  The examiner opined that 
the cervical spine and foot disabilities did not cause any 
significant disability, and that the right shoulder 
disability caused a mild to moderate disability.  

A VA x-ray from December 1997 showed bilateral small inferior 
calcaneal spurs, with no other abnormalities identified.  The 
right shoulder and right knee views were unremarkable.  An x-
ray of the cervical spine showed cervical spondylosis and 
degenerative disc disease at C5-6.  An x-ray of the low back 
showed degenerative disc disease at L4-5, without evidence of 
associated lumbar spondylosis.  

The veteran underwent a VA compensation examination in 
December 1997 for his headaches.  He stated that he had 
moderate headaches occurring approximately twice a week.  He 
said that he would treat them with an ice pack or aspirin and 
lie down.  They would last anywhere from 20 minutes to 
several days.  If he had one at work, he would stay at work, 
and complete his tasks.  When he had very severe ones, like 
once or twice a year, he treated these in the same fashion, 
but he was light sensitive.  The diagnosis was occipital 
neuralgia, with the frequency of two headaches per week with 
rare incapacitating headaches, approximately once or twice a 
year.  

On VA examination in November 2000, the veteran described 
intermittent popping and pain in his right knee.  He had some 
mild fatigability and weakness in the right knee.  He 
reported pain, weakness, and fatigability in his lumbar 
spine, with some symptoms radiating into both legs.  He 
denied numbness or weakness or bladder dysfunction.  He 
reported some weakness and pain when he used his shoulder 
more regularly.  His left knee symptoms began in July 2000.  
His left knee MRI was consistent with a meniscal tear.  His 
main complaint was pain, swelling, and catching in the left 
knee.  He reported fatigability, weakness and increased pain.  
Regarding the right shoulder, flexion was to 150 degrees, 
with pain beginning at 140 degrees, extension to 50 degrees, 
and external rotation and internal rotation to 60 degrees.  
There was mild weakness in abduction and external rotation.  
There was no evidence of atrophy,.  There was a positive 
impingement sing.  The AC joint was mildly tender.  There was 
increased pain with resisted abduction and flexion of the 
shoulder.  The low back showed limited motion, with flexion 
to 50 degrees, extension to 10 degrees, lateral bending 10 to 
15 degrees bilaterally, and rotation to approximately 20 
degrees.  There was paralumbar spasm and tenderness noted and 
guarding during range of motion testing.  There was increased 
pain with resisted motion, particularly flexion.  There were 
no focal neurologic findings of the lower extremities.  

The right knee showed full range of motion.  Medial and 
lateral joint lines were both minimally tender.  There was 
mild crepitance of the right knee.  There was mild increased 
pain in the patellofemoral joint with resistance of the knee.  
Range of motion was from 0 to 140.  The left knee had a 
painful arch of motion.  The medial joint line was quite 
tender.  There was mild effusion.  Range of motion was 140 
degrees with pain.  There was positive McMurray's medially, 
and negative laterally.  Lachman's was negative.  

The diagnosis was chronic low back strain with minimal 
spondylosis.  The examiner assigned an additional 10 degree 
range of motion loss of lumbar flexion for DeLuca issues.  
The examiner diagnosed shoulder impingement 
syndrome/tendonitis status/post previous surgeries, with an 
additional 20 degree range of motion loss in shoulder 
abduction for DeLuca issues.  The examiner also diagnosed 
chondromalacia patella of the right knee, status post 
patellar dislocations and status-post partial medial and 
lateral meniscectomy.  He would assign the right knee an 
additional 10 degree range of motion loss for the right knee.  
The diagnoses included left knee pain and patellar meniscal 
tear based on MRI review with an additional 10 degree range 
of motion loss for symptoms and DeLuca issues.  

The veteran underwent a VA psychiatric examination for 
compensation purposes in November 2000.  He stated that he 
first sought counseling in 1999, and was given Zoloft and 
Amitriptyline.  He was fully oriented with no deficits in 
memory, concentration or computation.  There was no history 
of any hallucinations or delusions.  The examiner commented 
that the veteran did not have depression, but did have a 
chronic pain problem that was significantly influenced by 
psychological factors.  The veteran's occupational impairment 
was minimal from this, but his personality disorder probably 
caused moderate social impairment.  The diagnosis was pain 
disorder associated with psychological factor.  The Global 
Assessment of Functioning (GAF) score due to the pain 
disorder was 90, and due to the personality disorder was 60.  

The veteran underwent a VA examination for occipital 
neuralgia in November 2000.  He reported that his headaches 
increased in severity as of July of this year when he started 
work at a new restaurant.  He denied that he had missed any 
work.  When the headaches were at their most severe, he had 
photophobia.  The diagnosis was occipital neuralgia.  He 
reported a constant, persistent headache at all times with 
severe headaches twice a week.  He had not missed work for 
the headaches, but had difficulty functioning, especially at 
a social level during the most severe aspects of headache.  

The veteran also underwent a VA examination for his headaches 
in January 2001.  He was working in restaurant management 50-
60 hours a week, and had a 45-minute commute in both 
directions.  He reported left-sided headaches since July.  He 
described having headaches occurring on a daily basis.  The 
diagnosis was tension headache disorder.  The veteran had 
constant daily headaches fluctuating in severity and tending 
to become most severe when fatigued or under a good deal of 
stress.  Although he described the headaches as severe, he 
had not missed work because of the headaches.  

VA Medical Center treatment records were submitted from 2003.  
The veteran was seen in May 2003 for his knees, and no varus 
valgus instability was noted upon testing.  The veteran was 
seen in September 2003 for his knees.  The ligaments were 
stable, bilaterally.  

In July 2003, the veteran filed a claim for a TDIU.  In his 
claim, the veteran stated that he had worked as an assistant 
manager at Pizza Hut until July 2003.  He stated that because 
of his service-connected disabilities, he was unable to 
partake in any type of gainful employment.  

An MRI report of the veteran's back was submitted from 
October 2003.  It showed that there were moderate 
degenerative changes of the L4-5 and L5-S1 disc spaces with 
mild broad-based posterior desiccated disc bulges causing 
comparable neural canal and neural foraminal narrowing 
without evidence of nerve root impingement or cauda equine 
compression.  An MRI from July 2000 showed mild changes of 
degenerative disc disease with only minimal diffuse disc 
bulges at L4-5 and L5-S1, without significant effect on the 
spinal canal, neural foramina or their contents.  

The veteran underwent a VA examination in November 2003.  
Regarding the veteran's low back, he described persistent 
pain, and stated he used a TENS unit.  There had not been any 
bowel or bladder dysfunction.  An x-ray showed mild 
degenerative disc disease of L4-5 and L5-S1.  Regarding the 
right shoulder, the veteran noted popping and soreness all 
the time.  Regarding the right knee, the veteran had noted 
increasing discomfort.  He had not had surgery on his left 
knee.  The veteran had noted intermittent neck pain for the 
last several years.  He had noted discomfort in his right 
foot for the last several years.  Over the last couple of 
years, he had not had symptoms involving the left foot.  
Regarding gastroesophageal reflux disease, the veteran 
reported mild heartburn over the course of the last year, and 
symptoms of dyspepsia as well.  He had a history of 
gastritis, thought to be secondary to the use of nonsteroidal 
anti-inflammatory drugs.  There had been no history of nausea 
or vomiting, hematemesis or melena.  There had been no 
history of dysphagia.  The veteran used Tums twice a week.  
He noted discomfort in his hips.  He was right-handed.  

Examination of the cervical spine showed extension and 
flexion of 50 degrees, lateral flexion of 40 degrees, and 
rotation of 60 degrees.  There was no pain on range of 
motion, incoordination, or instability.  Range of motion of 
the right shoulder showed abduction of 180 degrees, anterior 
flexion of 180 degrees, internal and external rotation of 90 
degrees, and extension of 45 degrees.  With a five-pound 
weight, the range of motion changed to 150 degrees for 
abduction, and 160 degrees for anterior flexion.  Examination 
of the low back showed anterior flexion of 60 degrees, 
lateral flexion to 20 degrees to the right and left, with 
rotational movement to 20 degrees right and left.  Straight 
leg rising could be managed to 70 degrees bilaterally.  The 
veteran was able to anterior flex from 0-60 degrees 
repeatedly with no further loss of range of motion, 
instability, incoordination, or increased pain on range of 
motion.  

Examination of the knees showed that the medial and lateral 
collateral ligaments were intact with no laxity.  Flexion was 
from 0-120 degrees bilaterally.  There was 2+ crepitus with 
passive range of motion of the left knee.  There was no 
crepitus with passive range of motion.  There was no crepitus 
noted in the right knee.  The veteran was able to deep knee 
bend to approximately 0-100 degrees, but was not able to go 
further because of the discomfort in his back.  He was able 
to move through this range of motion with no evidence of 
instability, incoordination, or increased pain on range of 
motion in the knees.  Examination of the feet showed no 
evidence of pes planus.  There was no tenderness or other 
abnormality over the plantar surface of the left foot.  

Neurological examination showed normal motor function of both 
the upper and lower extremities with 5/5 strength in all 
major muscle groups of both the upper and lower extremities.  
Deep tendon reflexes were 1+ and equal bilaterally at the 
knees and trace and equal bilaterally at the ankles.  Sensory 
examination was found to be normal.  The diagnoses were: 
degenerative joint disease of the lumbosacral spine; history 
of right shoulder impingement syndrome with mild degenerative 
joint disease of the right shoulder; chondromalacia, 
associated with mild degenerative joint disease of the knees 
bilaterally; cervical spondylosis with mild degenerative disc 
disease of the cervical spine; history of bilateral plantar 
fascitis, with normal left foot, and right foot showing 
evidence of minimal tenderness at the base of the 2nd digit; 
minimal gastroesophageal reflux disease associated with small 
hiatal hernia; history of minimal hip pain.  

The veteran had normal range of motion of the hips.  The 
veteran was able to flex his hip repeatedly at the time of 
the deep knee bends, with no loss of range of motion, pain on 
range of motion, instability, or incoordination.  There was 
insufficient clinical evidence to establish any abnormality 
in either hip.  Regarding unemployability, the veteran could 
work in sedentary employment, but employment requiring the 
use of the lumbosacral spine could be quite difficult.  

The veteran underwent a VA neurological examination in 
November 2003.  He described tingling in both thighs.  He 
denied difficulty with urination or foot drop or weakness, 
although he was having difficulty ambulating with dragging of 
the right leg.  The veteran had occipital neuralgia.  He 
stated that he had never missed work for his neuralgia, but 
indicated that sometimes he had to lie down for his 
headaches.  He described constant pain in his right shoulder, 
and some radiating pain down the upper arm and forearm.  
Sensory examination showed decrease in the ring and little 
finger of the right hand extending into the forearm.  

The examiner diagnosed lumbar strain with mild degenerative 
changes at L4/5 and L5-S1.  He noted that the veteran 
complained of sciatica into the right thigh and groin, but 
not into the foot.  The veteran did not have any distal 
weakness or numbness.  

The examiner also noted neuralgia paresthetica bilaterally.  
The examiner reported that the veteran described numbness in 
the distribution normally seen in neuralgia pareshtetica.  
The nerve roots for the x-ray findings consisted of L5 and S1 
and the examiner stated that numbness would not ordinarily 
occur in the thigh region with that distribution of nerve 
root irritation or compromise.  The examiner stated that it 
was more likely that the veteran's diagnosis was neuralgia 
paresthetica with irritation of the lateral cutaneous nerve 
of the thigh, which could be aggravated by tight clothing.  

The examiner also noted right ulnar neuropathy with sensory 
loss in the right and little fingers.  The examiner stated 
that an original stretching injury with a dog running away 
was probably the most important etiological factor (rather 
than from a brachial plexus injury).  

The examiner also noted occipital neuralgia.  The veteran had 
chronic daily headaches, and approximately twice a week had 
more severe headaches which had very localized pain in the 
occipital are radiating up into the scalp.  He had some 
features consistent with migraines.  The location of the pain 
was quite characteristic of occipital neuralgia, and to some 
degree, the veteran had some mixed headache disorder with 
features of chronic tension headaches, and some migraine 
features as well.  The examiner commented that the veteran 
could not do heavy lifting and would need to accommodate 
frequent changes of position with occasional absenteeism.  

The veteran underwent a VA psychiatric examination in 
November 2003.  He was attending school at the University of 
Phoenix for his MBA.  He was last employed in April of 2003, 
when he was assistant manager with Pizza Hurt.  He hurt his 
back and was fired two days later.  His mood was 
intermittently depressed.  If he felt more pain, then he felt 
more depressed.  He denied suicidal thoughts or homicidal 
ideation, or auditory or visual hallucinations.  He was 
oriented in all spheres.  His mood was only mildly depressed, 
and his affect rather haughty.  His short-term memory was 
intact.  His concentration was good.  His thought processes 
were goal-directed.  The examiner stated that the veteran did 
not have any evidence of pervasive mood disorder, and did not 
fulfill the criteria for major depressive disorder.  The 
veteran was employable from a psychiatric standpoint, and his 
most difficult barriers to successful employment appeared to 
related to his personality disorder.  The veteran's pain 
disorder would not in and of itself cause unemployability.  
Diagnoses were pain disorder with psychological factors, and 
narcissistic personality disorder.  GAF was 60 for pain 
disorder, and 55 for the narcissistic personality disorder.  

VA treatment records were submitted from 2003-2004.  In July 
2003, an examiner reviewed an x-ray from November 2000, and 
provided an impression of degenerative disc disease, suspect 
at the L4-5 level where there was moderate disc space 
narrowing into a lesser degree at the L5-S1 level.  

VA treatment records from 2004-2005 show that the veteran 
underwent an evaluation in September 2004 at a VA 
neurosurgery clinic.  The veteran continued to report pain 
radiating into his bilateral groin and thighs.  He also 
reported some symptoms in his right calf.  He had good 
strength bilaterally and his reflexes were symmetrical.  The 
veteran was diagnosed in February 2005 with mild lumbar 
spondylosis.  

On a VA psychological evaluation from February 2005, the 
veteran was oriented to person, place, and time.  He was 
appropriately groomed.  His mood was irritable and his affect 
was normal.  There was no gross evidence of cognitive 
impairment or thought disorder.  He reported that his pain 
was relieved by pills and liquor. He complained that all 
relief was only temporary.  He reported that he was suspended 
from his job and anticipated that he would be fired for loss 
of cash.  He had been working as a clerk for a convenience 
store.  He reported very distant relationships with his wife 
and children.  His main social support came through friends 
who shared an interest in motorcycles and his membership in 
the Masonic Lodge.  The diagnoses were major depression, pain 
disorder due to both psychological factors and a general 
medical condition, and personality disorder, NOS with 
paranoid, narcissistic, and antisocial features.  

At the hearing before the undersigned Veterans Law Judge in 
September 2005, the veteran testified that he received 
physical therapy at the VA Medical Center in Colorado 
Springs.  He stated that he was using a TENS device for his 
back.  He described seeing a psychiatrist at the Colorado 
Springs Veterans' Clinic, and taking medication.  He 
estimated that he was at 50 percent for his shoulder.  He 
described wearing braces for his knees.  He stated that his 
left knee had torn cartilage that had not been repaired (page 
7).  He testified that he had not worked since last November.  
He described working at a convenience store from June 2004 
until February 2005, and indicated that he terminated for 
alleged violation of company policy, but that his 
disabilities did not come into consideration with this (page 
10).  He stated that he had six jobs since leaving the 
military in 1992.  He stated that with his physical 
disabilities, he could do a desk job (page 13).  He testified 
that he could not commute 15-20 miles because of his 
financial situation. 

VA treatment records were obtained from 2005 after the 
veteran's hearing for which he waived RO consideration.  An 
EMG report from June 2005 showed an abnormal 
electrophysiologic examination, but no evidence of peripheral 
neuropathy.  There was denervation/reinnervation in the right 
vastus medialis and denervation in the lumbar paraspinals, 
which might have been consistent with a chronic radiculopathy 
at the L3 level, and chronic denervation in the right gluteus 
maximus and denervation in the lumbar paraspinals, which 
might have been consistent with a remote L5 or S1 root 
lesion.  The examiner commented that S1 was less likely with 
normal H reflexes.  

The veteran was seen in July 2005 and diagnosed with lumbar 
spine sciatica.  The examiner recommended that the veteran 
continue with his TENS unit for pain relief along with 
exercises for his low back.  

Analysis

Relevant laws and regulations regarding increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to the 
evidence to be considered.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown--that the present level of the veteran's 
disability is the primary concern in a claim for an increased 
rating and that past medical reports should not be given 
precedence over current medical findings--does not apply to 
the assignment of an initial rating for a disability when 
service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for doubtful diagnosis, or for those not 
fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2005).  

VA must also consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  
Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss of the joints 
due to such factors as pain (including during flare-ups), 
weakened movement, excess fatigability, and incoordination).  
DeLuca v. Brown, 8 Vet. App. 202 (1995). Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

  Entitlement to a higher initial rating than 40 percent for 
chronic lumbosacral strain with degenerative changes.

Relevant laws and regulations

The schedular criteria by which back disorders are rated 
changed twice during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293; see also 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003), codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Since the 
veteran filed his claim in 1992, adjudication of the 
veteran's initial rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  The 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are as follows:

Under Diagnostic Code 5295 for lumbosacral strain, the 
highest rating is a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 40 percent disability rating is the highest 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2002).  

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the lumbar vertebrae.  
The General Counsel therefore concluded that pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this Diagnostic Code if the veteran has received less than 
the maximum evaluation under that Code. VAOPGCPREC 36-97.  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, even during flare-ups, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The new rating criteria for intervertebral disc syndrome, as 
revised effective September 23, 2002, are as follows:  

Diagnostic Code 5293 provides that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  A 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (effective from September 23, 2002).  

The new rating criteria for the spine, in effect as of 
September 26, 2003, are as follows:

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic codes 
5235 to 5243 (effective September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

The schedule for rating disabilities instructs to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec.4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes did not change from the new 
Diagnostic Code 5293, which went into effect as of September 
23, 2002.

Analysis

Under the old diagnostic criteria, the veteran is not 
entitled to an increased initial rating from 40 percent for 
his low back disability.  He is not entitled to a higher 
rating under Diagnostic Code 5295 (for lumbosacral strain) or 
Diagnostic Code 5292 (for limitation of motion) because a 40 
percent rating is the highest rating allowed under those 
codes.  As the evidence does not show that the veteran has 
ankylosis of the lumbar spine, he is not entitled to a 50 
percent rating under Diagnostic Code 5289.  

The veteran is also not entitled to an increased rating to 60 
percent under Diagnostic Code 5293 for intervertebral disc 
syndrome.  In order for the veteran to be assigned a higher 
initial rating to 60 percent under Diagnostic Code 5293, the 
evidence must show persistent symptoms compatible with 
sciatic neuropathy with characteristic pain as well as 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  

Although the veteran has complained of pain radiating to his 
legs, and has described wearing a TENS unit, the veteran has 
not been hospitalized for his low back disability.  
Furthermore, even though the veteran was diagnosed with 
lumbar spine sciatica when seen at the VA Medical Center in 
July 2005, an EMG report from June 2005 showed no evidence of 
peripheral neuropathy, and a VA MRI report from October 2003 
noted only mild broad-based posterior desiccated disc bulges.  
There was no evidence of nerve root impingement.  Based on 
the totality of the evidence, even though the veteran has 
complained of radiating pain into his legs, the symptoms are 
not shown to be "persistent."  Therefore, the veteran is 
not entitled to an initial rating of 60 percent under 
Diagnostic Code 5293.

The veteran's disability picture must also be examined with 
consideration of the Office of General Counsel opinion 
VAOPGCPREC 36-97.  In the May 1998 rating decision, when the 
veteran's rating was increased to 40 percent, 38 C.F.R. 
§ 4.40 and 4.45 were specifically considered.  Therefore, 
with pain on motion (even during flare-ups), weakened 
movement, excess fatigability, and incoordination considered, 
the veteran's disability is not equivalent to persistent 
findings compatible with sciatic neuropathy, absent ankle 
jerk, or other neurological findings reflective of pronounced 
intervertebral disc syndrome, such that it would warrant a 60 
percent rating for intervertebral disc syndrome.  VAOPGCPREC 
36-97.  Accordingly, the veteran is not entitled to a higher 
initial rating to 60 percent when his disability is rated 
under Diagnostic Code 5293.  

The veteran is not entitled to a 50 percent initial rating 
under the new General Rating Formula for Diseases and 
Injuries of the Spine.  Specifically, the veteran does not 
have unfavorable ankylosis of the entire spine.  

The veteran is also not entitled to a 60 percent initial 
rating under the new Formula for Rating Invertebral Disc 
Syndrome based on Incapacitating Episodes.  The evidence 
does not show incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months to 
warrant a 60 percent rating.  

Regarding associated objective neurological abnormalities, 
these can be rated separately pursuant to Note (1) under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  However, the veteran was already separately rated 
for meralgia paresthetica in both of his thighs, and the 
issue of increased ratings for said disorders will be 
addressed in detail in those sections.  The veteran is not 
entitled to a separate rating for mild neurological 
symptomatology besides the rating assigned for meralgia 
paresthetica.  Although the veteran has complained of pain 
into his legs, and has been diagnosed with degenerative disc 
disease and radiculopathy on occasions, the most recent VA 
EMG report in question (June 2005) showed no evidence of 
peripheral neuropathy.  Furthermore, although the veteran 
complained of sciatica in November 2003 into his thigh and 
groin, he specifically stated that it did not go into his 
foot.  Thus, the veteran is not entitled to a separate 10 
percent rating for associated objective neurological 
abnormalities pursuant to Note (1) under the General Rating 
Formula for Diseases and Injuries of the Spine.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Thus, the doctrine 
of reasonable doubt is not for application, and the veteran's 
claim seeking a higher initial rating for his low back 
disability must be denied.  38 U.S.C.A. § 5107 (b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  Entitlement to an initial compensable rating for cervical 
spondylosis, for the period prior to July 14, 2003, and 
entitlement to a higher initial rating than 10 percent for 
the period beginning July 14, 2003.

Relevant laws and regulations

The schedular criteria by which the veteran's cervical spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; See also 
68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected cervical 
spine disability must include consideration of the old and 
both sets of new criteria.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000. 

The old criteria regarding the cervical spine are as follows:

When limitation of motion of the cervical spine is severe, a 
30 percent rating is assigned.  When limitation of motion of 
the cervical spine is moderate, a 20 percent rating is 
assigned.  When limitation of motion of the cervical spine is 
slight, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

When ankylosis of the cervical spine is unfavorable, then a 
40 percent rating is assigned.  When ankylosis of the 
cervical spine is favorable, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc and little intermittent relief, warrants a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Mild intervertebral disc syndrome is 
assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.

The new rating criteria for intervertebral disc syndrome, as 
revised effective September 23, 2002, are as follows:  

Under Diagnostic Code 5293, intervertebral disc syndrome is 
to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

A 10 percent disability evaluation is warranted where the 
evidence shows incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  A 20 percent rating applies where there are 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (effective from September 23, 2002).  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

The new rating criteria for the spine, in effect as of 
September 26, 2003, are as follows:

The general rating formula for disease and injuries of the 
spine (for diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) is to be used with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire cervical spine warrants 
a 40 percent rating.  Forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent rating.  

There are several notes after the general rating formula.  

Note (1) instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 

Note (2) (See also Plate V) instructs that for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Note (6) instructs to separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Regarding intervertebral disc syndrome, the schedule for 
rating disabilities instructs to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined under Sec.4.25.  

The formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes did not change from the new 
Diagnostic Code 5293 which went into effect as of September 
23, 2002.

Entitlement to an initial compensable rating for cervical 
spondylosis, for the period prior to July 14, 2003

For the period prior to July 14, 2003, for the veteran to be 
entitled to a 10 percent initial rating under Diagnostic Code 
5290, the evidence would have to show limitation of motion of 
the cervical spine that can be described as slight.  However, 
the only examination that reported range of motion findings 
was the December 1997 VA examination, and those findings do 
not equate to slight limitation of motion.  The veteran had 
what was described as full range of motion, with flexion of 
65 degrees, extension of 50 degrees, lateral flexion of 40 
degrees, and rotation of 55 degrees.  As far as adding an 
additional 10 percent based on pain on motion, the evidence 
does not show that this is warranted.  While the examiner 
stated that he would assign an additional 10 degree range of 
motion loss for the lumbar spine based on pain with 
activities, the examiner stated that the cervical spine did 
not cause any significant disability.  Thus, the veteran is 
not entitled to a 10 percent rating under Diagnostic Code 
5290.  The veteran is not entitled to a rating under 
Diagnostic Code 5287 as the evidence does not show that the 
veteran had ankylosis.  

When the veteran's claim is considered under Diagnostic Code 
5293 (either the version in effect prior to September 23, 
2002, or the version in effect beginning on September 23, 
2002) for intervertebral disc syndrome, the veteran is also 
not entitled to an initial compensable rating.  Although the 
evidence shows that the veteran had degenerative disc disease 
(December 1997 x-ray showed degenerative disc disease at C5-
6), the veteran is not service-connected for degenerative 
disc disease of the cervical spine such that he can be rated 
under Diagnostic Code 5293.  The veteran's grant of service 
connection was limited to cervical spondylosis.  

Entitlement to a higher initial rating than 10 percent for 
the period beginning July 14, 2003.
 
For the period beginning July 14, 2003, when the veteran's 
disability is considered under the old diagnostic criteria, 
the veteran is not entitled to a 20 percent rating.  The 
evidence does not show ankylosis such that rating under 
Diagnostic Code 5287 is appropriate.  Furthermore, as noted 
previously, the veteran's grant of service connection was 
limited to cervical spondylosis, so he is not entitled to a 
rating under Diagnostic Code 5293 for intervertebral disc 
syndrome.  

He is also not entitled to an initial rating under Diagnostic 
Code 5290 since the evidence does not show moderate 
limitation of motion.  The only post-July 14, 2003 range of 
motion findings were reported at the November 2003 VA 
examination, which showed extension and flexion of 50 
degrees, lateral flexion of 40 degrees, and rotation of 60 
degrees.  Two of these findings are the same as from the 
December 1997 VA examination (extension and lateral flexion), 
and flexion decreased by 15 degrees, and rotation improved by 
5 degrees.  The fact that the November 2003 findings are so 
similar to the December 1997 findings (which were described 
by the examiner as normal) weighs against finding that the 
veteran is entitled to a higher initial rating.  Since the 
examiner at the November 2003 VA examination noted that there 
was no pain on motion, and the findings from the two 
examinations are so similar, even when pain on motion, 
weakened movement, excess fatigability, and incoordination 
are considered (even during flare-ups), the veteran is not 
entitled to higher than a 10 percent rating for his cervical 
spine disability.  

For the period beginning July 14, 2003, when the veteran's 
disability is considered under the new diagnostic criteria, 
the veteran is still not entitled to a 20 percent rating.  As 
noted above, since the grant of service connection was 
limited to cervical spondylosis, he is not entitled to a 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  For the veteran 
to be granted a 20 percent initial rating under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
evidence would have to show forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or have the combined range of motion of the cervical 
spine be not greater than 170 degrees, or have muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Since the findings from the 
November 2003 VA examination showed flexion of 50 degrees, 
and a combined range of motion of 300 degrees, and no 
findings of muscle spasm or guarding, the veteran is not 
entitled to a 20 percent initial rating under the new General 
Rating Formula for Diseases and Injuries of the Spine.  

In conclusion, inasmuch as the preponderance of the evidence 
is against the veteran's claims, the doctrine of reasonable 
doubt is not for application, and the veteran's claims 
seeking higher initial ratings for his cervical spine 
disability must be denied.  38 U.S.C.A. § 5107 (b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  Entitlement to a higher initial rating than 10 percent for 
right shoulder impingement syndrome for the period prior to 
July 25, 2000; entitlement to a higher initial rating than 20 
percent for the period beginning July 25, 2000, until July 
14, 2003; and, entitlement to a higher initial rating than 10 
percent for the period beginning July 14, 2003.

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion.  
The law provides that, to warrant a rating for arthritis, the 
veteran must at least be entitled to a noncompensable rating 
under limitation of motion.  If limitation of motion exists 
which is noncompensable, then a 10 percent rating is to be 
assigned.  If there is no limitation of motion, the veteran 
can still be assigned a 10 percent rating if there is x-ray 
evidence of involvement of 2 more major joints or 2 or more 
minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  

When limitation of motion of the arm is to 25 degrees from 
the side, then a 40 percent rating is assigned for the major 
arm, and a 30 percent rating is assigned for the minor arm.  
When limitation of motion of the arm is between the side and 
shoulder level, then a 30 percent rating is assigned for the 
major arm, and a 20 percent rating is assigned for the minor 
arm.  When limitation of motion of the arm is at the shoulder 
level, then a 20 percent rating is assigned for either the 
major or minor arms.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5201 (2005).  

For impairment of the clavicle, when there is dislocation or 
nonunion with loose movement, then a 20 percent rating is 
assigned.  When there is nonunion without loose movement or 
malunion of the clavicle, then a 10 percent rating is 
assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 5203 (2005).  
A note at the end of the section instructs to alternatively 
rate on impairment of function of the contiguous joint.  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees.   38 C.F.R. § 4.71, Plate I 
(2005).

For the veteran to be entitled to a 20 percent rating under 
Diagnostic Code 5201 for the period prior to July 25, 2000, 
the evidence would have to show limitation of motion of the 
arm at the shoulder level.  At the veteran's December 1992 VA 
examination, he had abduction and forward flexion of 180 
degrees.  This range of motion for elevation and abduction is 
normal according to Plate I and the veteran would not appear 
to be entitled to a 20 percent rating.  However, at the same 
examination, the examiner noted that the veteran had pain on 
motion between 90 and 180 degrees.  Thus, when the veteran's 
painful motion is considered pursuant to DeLuca, his range of 
motion is deemed limited to motion of the arm at the shoulder 
level under Diagnostic Code 5201, and the veteran is entitled 
to a 20 percent rating for his right shoulder impingement 
syndrome for the period prior to July 25, 2000.  

For the veteran to be entitled to a 20 percent rating under 
Diagnostic Code 5201 for the period beginning July 14, 2003, 
the evidence would also have to show limitation of motion of 
the arm at the shoulder level.  The veteran's reduction in 
his shoulder rating was based upon a November 2003 VA 
examination that noted abduction and flexion to 180 degrees.  
However, this examination did not measure at what point pain 
in the abduction and flexion began.  Furthermore, the veteran 
stated at the aforementioned examination that his shoulder 
was sore all the time, and at his November 2003 neurological 
examination, he described constant pain in his right 
shoulder.  Accordingly, when the veteran's painful motion is 
considered pursuant to DeLuca, and the benefit of the doubt 
is given to the veteran, his range of motion is deemed 
limited to motion of the arm at the shoulder level under 
Diagnostic Code 5201.  Thus, the Board concludes that the 
veteran is entitled to a 20 percent rating for his right 
shoulder impingement syndrome for the period beginning July 
14, 2003.  

Since the veteran has now been granted an initial 20 percent 
rating for his right shoulder disability for the period prior 
to July 25, 2000, and for the period beginning July 14, 2003, 
his claim no longer consists of three separate initial rating 
claims, but rather one collective claim for a higher initial 
rating claim than 20 percent for his right shoulder 
disability.  Accordingly, the Board will now focus its review 
on whether the veteran is entitled to a higher initial rating 
than 20 percent for his right shoulder disability for the 
entire rating period.  

The Board finds, however, that the veteran is not entitled to 
a higher initial rating than 20 percent under Diagnostic Code 
5200 because the evidence does not show ankylosis of the 
shoulder.  The veteran is not entitled to a higher rating 
under Diagnostic Code 5203 because a 20 percent rating is the 
highest rating for application under that code.  

Regarding Diagnostic Code 5201, for the veteran to be 
entitled to a 30 percent rating, the evidence would have to 
show limitation of motion between the side and shoulder level 
if the veteran were right-handed, and limitation of motion to 
25 degrees from the side if the veteran were left-handed.  As 
there are conflicting reports as to whether the veteran is 
right-handed or left-handed, for purposes of this discussion, 
it will be adjudged that the veteran is right-handed, as this 
is more beneficial to the veteran.  

The veteran's functional limitation of his right shoulder due 
to pain on use as directed in DeLuca v. Brown must also be 
considered.  However, considering that the veteran's 
abduction and forward flexion at his five VA examinations 
(December 1992, October 1994, December 1997, November 2000, 
and November 2003) have all been greater than 150 degrees, 
and the veteran's painful motion was considered in 
determining that he had the equivalent of motion limited to 
the shoulder level, the veteran's painful motion cannot also 
be considered to be the equivalent of limitation of motion 
between the side and shoulder level.  Thus, even when pain on 
motion, weakened movement, excess fatigability, and 
incoordination are considered (even during flare-ups), the 
veteran is not entitled to higher than a 20 percent rating 
for his right shoulder disability.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating than 20 percent.  As noted earlier, the veteran is 
entitled to 20 percent initial ratings for his right shoulder 
disability for the period prior to July 25, 2000, and for the 
period beginning July 14, 2003, but is not entitled to a 
higher initial rating than 20 percent for any point in the 
rating period.  

  Entitlement to a higher initial rating than 10 percent for 
right knee chondromalacia patella with a history of strain 
and medial meniscus tear, and entitlement to an increased 
rating from 10 percent for left knee meniscal tear with 
degenerative changes.

Relevant laws and regulations

Considering limitation of range of motion of the knee or leg, 
flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned.  
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (2005).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, a 10 
percent rating is for assignment.  When extension of the leg 
is limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2005).  

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (2005).

When cartilage from the knee has been removed, but the knee 
is still symptomatic, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  When 
cartilage from the knee is dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2005).

In a precedent opinion, binding on both the RO and the Board, 
the VA's General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, "a separate rating must be based upon 
additional disability."  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis." VAOGCPREC 
23-97.

More recently, the General Counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-04.  

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists that is noncompensable, then a 10 
percent rating is to be assigned.  If there is no limitation 
of motion, the veteran can still be assigned a 10 percent 
rating if there is x-ray evidence of involvement of 2 more 
major joints or 2 or more minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  

Under 38 C.F.R. § 4.59, "[i]t is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).


Analysis

Under Diagnostic Codes 5260 and 5261, either of the veteran's 
knees must have flexion limited to 30 degrees or extension 
limited to 15 degrees to warrant a 20 percent rating for 
limitation of range of motion.  However, at each of the 
veteran's VA compensation examinations (December 1992, 
October 1994, December 1997, November 2000, and November 
2003) he consistently had extension to 0 degrees and flexion 
to at least 120 degrees, which is insufficient to warrant 
compensable rating under either code.  Although the veteran 
was noted to have additional pain on motion at his December 
1997 and November 2003 VA examinations, the fact that the 
five VA examinations showed range of motion not limited even 
to a degree required for noncompensable rating, even when 
factors such as pain, fatigue, weakness, and incoordination 
are considered, including during flare-ups, the veteran's 
limitation of motion cannot be considered the equivalent of 
limitation of flexion to 30 degrees or extension to 15 
degrees to warrant a 20 percent rating.  Thus, even when pain 
on motion, weakened movement, excess fatigability, and 
incoordination are considered (even during flare-ups), the 
veteran would not be entitled a rating in excess of 10 
percent rating for either his right or left knee 
disabilities.  

Considering that the aforementioned VA examinations did not 
show flexion limited to 60 degrees for a noncompensable 
rating under Diagnostic Code 5260, or extension limited to 5 
degrees for a noncompensable rating under Diagnostic Code 
5261, the veteran is also not entitled to separate ratings 
under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004.

Although it does not appear that there is an x-ray showing 
arthritis of either knee, the veteran was diagnosed with mild 
degenerative joint disease of the knees bilaterally in 
November 2003.  However, the evidence does not show that the 
veteran has recurrent subluxation or lateral instability to 
warrant a separate rating under VAOGCPREC 23-97.  At the 
veteran's December 1992 VA examination, his ligaments were 
stable.  At the December 1994 VA examination, the medial and 
lateral collateral ligaments were stable.  At the December 
1997 VA examination, there was no instability of the 
patellofemoral joint.  At the November 2003 VA examination, 
ligaments were intact with no laxity and the drawer test was 
negative bilaterally.  When the veteran was seen at the VA 
Medical Center in May 2003, no varus valgus instability was 
noted, and when the veteran was seen in September 2003, his 
ligaments were stable.  

The veteran does not meet the requirements for a separate 
rating under either Diagnostic Code 5258 for dislocated 
cartilage or Diagnostic Code 5259 for removal of cartilage.  
The evidence shows that he underwent a meniscectomy in his 
right knee to repair torn cartilage in the mid-1990s.  
Although the veteran still has pain in his right knee such 
that it is symptomatic, considering that the veteran's range 
of motion has been consistently normal, such pain is already 
considered in the veteran's 10 percent rating for his right 
knee.  Although the veteran has a torn left meniscus (left 
patellar meniscal tear noted at November 2000 VA 
examination), to be entitled to a 20 percent rating under 
Diagnostic Code 5258, the evidence must show that there are 
frequent episodes of locking, pain, and effusion into the 
joint, and the evidence has not shown this to be the case.  
Although the veteran has consistently had pain in his left 
knee, he has not consistently had episodes of locking or 
effusion.  Although the veteran described swelling at his 
November 2000 VA examination, and there was mild effusion 
noted, at his November 2003 VA examination, he denied 
swelling and no swelling was noted.  Also, no effusion was 
noted when the veteran was seen at the VA Medical Center in 
May 2003.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims, and thus, the doctrine of 
reasonable doubt is not for application.  Accordingly, the 
veteran is not entitled to a higher initial rating than 10 
percent for his right knee disability, and is not entitled to 
an increased rating from 10 percent for his left knee 
disability.  

  Entitlement to an initial compensable rating for bilateral 
plantar fascitis.

When there is pronounced acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is applied if such 
condition is bilateral, and a 30 percent rating is assigned 
if the condition is unilateral.  When there is severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, then a 30 percent rating is assigned when the 
condition is bilateral, and a 20 percent rating is assigned 
if the condition is unilateral.  When there is moderate 
acquired flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, either bilateral, or 
unilateral, then a 10 percent rating is assigned.  When 
acquired flatfoot is best described as "mild", with 
symptoms relieved by built-up shoe or arch support, then a 
noncompenable rating is assigned.  38 C.F.R. §  4.71 (a), 
Diagnostic Code 5276 (2005).

The veteran is service-connected for plantar fascitis, 
evaluated analogously disabling under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5276, for acquired flatfoot.  In order for 
the veteran to obtain a higher rating of 10 percent under 
Diagnostic Code 5276, the evidence must show that there is 
moderate acquired flatfoot with the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  As 
will be discussed, the evidence does not show that the 
veteran is entitled to an initial compensable rating for his 
bilateral plantar fascitis.  

Accepting the veteran's complaints of pain in his right foot 
(November 2003 VA examination showed minimal tenderness at 
the base of the 2nd digit and the veteran described arch pain 
in his right foot at his December 1997 VA examination), the 
Board notes that the record is devoid of any medical evidence 
showing that the weight-bearing line is over or medial to the 
great toe or of an inward bowing of the tendo achilles.  
Those findings are requirements for a compensable evaluation 
under Diagnostic Code 5276.  Furthermore, at the December 
1992 VA examination, there was no reported tenderness to 
palpation of the feet, and at the December 1997 VA 
examination, there was no tenderness in the feet.  The 
examiner in December 1997 opined that there was no functional 
loss due to the foot disorder, and the examiner at the 
November 2003 examination stated that there was no evidence 
of pes planus.  Based on these findings, the veteran's 
disability due to plantar fascitis is not shown to meet the 
requirements for a compensable evaluation under Diagnostic 
Code 5276.  The claim must be denied, and 38 C.F.R. § 4.7 is 
not applicable. 

The rating criteria in Diagnostic Code 5276 do not include 
loss of range of motion, and the disability does not involve 
the ankle.  Therefore, sections 4.40 and 4.45, with respect 
to pain on motion, are not applicable. See Johnson v. Brown, 
9 Vet.App. 7, 11 (1996).  While there is evidence of some 
pain on use, this pain is expressly considered by the Code 
under which the veteran is currently rated.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis 
for a higher rating in this case.

The veteran is not entitled to a higher initial rating under 
other Diagnostic Codes pertaining to the foot.  The evidence 
does not show findings of claw foot or malunion or nonunion 
of the tarsal or metatarsal bones such that consideration of 
the veteran's disability under diagnostic codes 5278 or 5283 
would be applicable.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an initial compensable rating for bilateral plantar 
fascitis must be denied.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990)

  Entitlement to a higher initial rating than 30 percent for 
occipital neuralgia.

A 50 percent rating is assigned for migraine headaches when 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptibility.  A 30 
percent rating is assigned for migraine headaches when there 
are characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  
38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2005).

However, the findings going back to 1992 have consistently 
shown that the veteran's headaches are not of such a nature 
as contemplated analogously for migraine headaches.  Although 
the veteran is not currently working, the evidence shows that 
when he was working (until the 2003-2004 timeframe), he 
denied missing work because of his headaches.  At the 
veteran's VA examinations in December 1997, November 2000 and 
January 2001, he denied missing work because of headaches.  

Taken as a whole, the evidence does not show that the initial 
30 percent rating should be staged or increased.  As the 
evidence does not show that the veteran is not working due to 
his headaches, and he previously had denied missing work 
because of his headaches, the evidence regarding the 
veteran's headaches does not show that they are productive of 
severe economic inadaptability, one of the requirements for a 
50 percent rating.  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Therefore, the doctrine of reasonable doubt is not 
for application, and the initial 30 percent rating assigned 
for the veteran's occipital neuralgia is deemed proper, and 
the veteran's claim must be denied.

Entitlement to an initial compensable rating for GERD with 
associated hiatal henia and history of gastritis

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).  

Because there is no specific rating code pertaining to GERD, 
the RO has rated the appellant's GERD disability under 
Diagnostic Code 7346 for a hiatal hernia.  The Board 
considers this the most appropriate rating code as the 
symptoms focus on epigastric distress, which corresponds 
closely with the veteran's complaints.  

Under Diagnostic Code 7346 for a hiatal hernia, when there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, then 
a 60 percent rating is assigned.  When there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, then a 
30 percent rating is assigned.  When there are two or more of 
the symptoms for the 30 percent evaluation of less severity, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005).  

Effective July 2, 2001, VA revised the regulations for 
diagnosing and evaluating disabilities of the digestive 
system found at 38 C.F.R. § 4.114.  See 66 Fed. Reg. 29486-89 
et seq. (July 2, 2001) (codified at 38 C.F.R. § 4.114 
(2005)).  Under the criteria addressed in the ratings for 10 
percent and 30 percent ratings, there is no material 
difference between the regulations as in effective prior to 
and as of July 2, 2001.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2001 and 2005); VAOPGCPREC 3-2000.

The evidence shows that the veteran has two of the symptoms 
listed in the requirements for a 30 percent rating for 
Diagnostic Code 7346.  In particular, he has pyrosis 
(heartburn) and regurgitation.  Regarding pyrosis, the 
veteran described cramping and burning of his stomach at his 
December 1992 VA examination, and described mild heartburn 
and dyspepsia over the course of the last year at his 
November 2003 VA examination.  Regarding regurgitation, the 
veteran described gastroesophageal reflux at his December 
1997 VA examination and was noted to have minimal 
gastroesophageal reflux disease at his November 2003 VA 
examination.  Thus, even though the evidence does not show 
that the aforementioned symptoms (pyrosis and regurgitation) 
are persistent, they are of sufficient severity to warrant a 
10 percent rating.  Since the evidence has not shown that the 
veteran has dysphagia (the examiner at the November 2003 VA 
examination noted that there had been no history of 
dysphagia) or substernal or arm or shoulder pain, the veteran 
is not entitled to receive a 30 percent rating under 
Diagnostic Code 7346.  

In conclusion, the evidence shows that the veteran is 
entitled to a 10 percent initial rating for his GERD, but the 
preponderance of the evidence is against assigning a higher 
initial rating.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  


  Entitlement to an increased rating from 30 percent for a 
pain disorder with psychological factors.

The general rating formula for mental disorders to include a 
pain disorder with psychological factors, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9422, effective November 7, 1996, is 
as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 60 
means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

Since the rating for the veteran's service-connected 
psychiatric disorder was granted effective July 14, 2003 
(date veteran filed claim for increase), consideration of 
whether the veteran is entitled to an increased rating must 
be limited to evidence from after such date.  Although there 
is evidence that the veteran received VA treatment for his 
pain disorder after July 2003, the two main sources of 
information for rating the veteran come from the November 
2003 VA psychiatric examination, and a psychological 
evaluation from February 2005.  

The evidence clearly shows that the veteran has occupational 
and social impairment.  At his hearing in September 2005, he 
testified that he was not working.  However, the issue to be 
resolved is whether the veteran has occupational and social 
impairment due to the symptoms listed in the 50 percent 
rating.  

Regarding the criteria noted in the general rating formula, 
the veteran's affect was normal at his February 2005 
psychological evaluation.  There was no gross evidence of 
cognitive impairment or thought disorder, and at his November 
2003 examination, he was oriented in all spheres, his thought 
processes were goal-directed, and his short-term memory was 
intact.  The evidence has shown disturbances in mood.  For 
example, his mood was irritable at his February 2005 
evaluation, and his mood was mildly depressed at his November 
2003 VA examination.  However, he reported that he had 
friends at his February 2005 evaluation who shared an 
interest in motorcycles as well as friends at the Masonic 
Lodge where he was the treasurer.  Regarding maintaining work 
relationships, at the veteran's November 2003 VA examination, 
the examiner commented that the veteran was employable from a 
psychiatric standpoint, and that his most difficult barriers 
to successful employment appeared to be related to his non-
service connected personality disorder.  

Based on the veteran not meeting so many of the criteria 
necessary for a 50 percent rating, it must be concluded that 
the preponderance of the evidence is against a higher rating 
for the pain disorder with psychological factors.  
Accordingly, the doctrine of reasonable doubt is not for 
application and the veteran's claim for an increased rating 
for a pain disorder with psychological factors from 30 
percent must be denied.

  Entitlement to increased (compensable) ratings for right 
and left thigh meralgia paresthetica.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124(a) (2005).  

Under Diagnostic Code 8529, severe to complete paralysis of 
the external cutaneous nerve of the thigh is assigned a 10 
percent rating.  Mild or moderate paralysis of the external 
cutaneous nerve of the thigh is assigned a noncompensable (0 
percent) rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8529 
(2005).  

The evidence does not show that the veteran has the 
equivalent of severe to complete paralysis of either the 
right or left external cutaneous nerve.  The veteran 
described tingling in his thighs at his November 2003 VA 
examination, and the examiner diagnosed the veteran with 
neuralgia paresthetica with irritation of the lateral 
cutaenous nerve of the thigh.  Although the veteran described 
radiating pain down the lateral aspects of his calf when he 
was seen in September 2004, the examiner did not diagnose the 
veteran with a neurological disorder.  The veteran had good 
strength bilaterally, and his reflexes were symmetrical.  
Similarly, when the veteran underwent an EMG in June 2005, 
the examiner noted an abnormal electrophysiologic 
examination, but also stated that there was no evidence of 
peripheral neuropathy.  In the aggregate, these findings does 
not equate to severe to complete paralysis of either the 
right or left external cutaneous nerves.  

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application, and the veteran's claims for increased 
(compensable) ratings for his right and left thigh meralgia 
paresthetica must be denied.  

Final considerations regarding disability claims

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, the current 
evidence demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

Although the veteran's service-connected disabilities have 
had some consequences with regard to his employment, his 
disabilities do not have unusual manifestations and does not 
affect employment in ways that are not already taken into 
account under the provisions of the rating schedule.  It is 
important to note that, under the provisions of  38 C.F.R. 
§ 4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

Entitlement to a TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2005).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2005)

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2005).

The veteran is service-connected for some thirteen different 
disabilities: chronic lumbosacral strain with degenerative 
changes (rated as 40 percent disabling); occipital neuralgia 
(rated as 30 percent disabling); pain disorder associated 
with psychological factors (rated as 30 percent disabling); a 
right shoulder disability (rated as 20 percent disabling); a 
right knee disability (rated as 10 percent disabling); 
tinnitus (rated as 10 percent disabling); a left knee 
disability (rated as 10 percent disabling); a cervical spine 
disability (rated as 10 percent disabling); right ulnar 
neuropathy with sensory loss in ring and little fingers 
(rated as 10 percent disabling); gastroesophageal reflux 
disease with associated hiatal hernia and history of 
gastritis (rated as 10 percent disabling); and, bilateral 
plantar fascitis, and left and right thigh meralgia 
paresthetica, all rated as noncompensably disabling.  

Considering that the veteran has one disability rated as 40 
percent disabling, and a combined rating at 70 percent or 
greater (the veteran's combined rating is actually 90 percent 
under 38 C.F.R. § 4.25), he satisfies the percentage rating 
standards for individual unemployability benefits and did so 
even prior to the additional higher initial ratings grated by 
the Board in this decision.  

Even though the veteran meets the aforementioned percentage 
requirements, the evidence must show that the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  Although economic 
factors and the available job market also appear to have been 
factors in the veteran's employment history in this case, 
such factors may not be considered in a TDIU application.  A 
high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The veteran testified at his September 2005 hearing that he 
had not worked since earlier that year in February.  However, 
he also testified as to the reason he left his job, and he 
stated that it was not because of his service-connected 
disabilities.  Furthermore, there is no evidence, for 
instance, that the veteran is receiving Social Security 
Administration disability benefits.  The veteran's service-
connected disabilities clearly affect his employability to 
some degree.  At the veteran's November 2003 VA neurological 
examination, the examiner commented that the veteran could 
not do heavy lifting, and would need to accommodate frequent 
changes of position with occasional absenteeism.  

However, there is no medical opinion that the veteran is 
unable to work due only to his service-connected 
disabilities.  To the contrary, the examiner at the veteran's 
November 2003 VA psychiatric examination commented that the 
veteran was employable from a psychiatric standpoint.  The 
examiner at the veteran's November 2003 VA examination 
commented that the veteran could maintain sedentary 
employment.  There is no probative evidence in the record 
showing that the veteran is incapable of performing sedentary 
work or other forms of similar work consistent with his 
education and experience, due solely to the established 
service-connected disabilities.  Indeed, the veteran stated 
at his September 2005 hearing that he could perform at a desk 
job (page 13).  Although his service-connected disabilities 
may limit him when performing some forms of work, it does not 
prevent all substantially gainful employment for which he is 
qualified by reason of his education and work experience.  As 
a result, the Board finds that the criteria for a TDIU rating 
are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.  

  Entitlement to an initial rating higher than 10 percent for 
right ulnar neuropathy with sensory loss in the ring and 
little fingers.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or on the record at a hearing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a) (2005).  

At the veteran's hearing in September 2005, the veteran 
testified that he would he like to close his appeal as to the 
issue of a initial rating higher than 10 percent for right 
ulnar neuropathy with sensory loss in the ring and little 
fingers. This statement by the veteran constitutes a 
withdrawal of his appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the matter is dismissed and the 
Board does not have jurisdiction to review the appeal.


ORDER

Entitlement to an initial rating higher than 40 percent for 
chronic lumbosacral strain with degenerative changes is 
denied. 

For the period prior to July 14, 2003, entitlement to an 
initial compensable rating for cervical spondylosis is 
denied.  

For the period beginning July 14, 2003, entitlement to an 
initial rating for cervical spondylosis higher than 10 
percent is denied.  

For the period prior to July 25, 2000, an initial 20 percent 
rating for right shoulder impingement syndrome is granted, 
subject to criteria governing the payment of monetary 
benefits.  

For the period beginning July 14, 2003, an initial 20 percent 
rating for right shoulder impingement syndrome is granted, 
subject to criteria governing the payment of monetary 
benefits.  

Entitlement to a higher initial rating than 20 percent for 
right shoulder impingement syndrome is denied for any point 
during the entire rating period.  

Entitlement to a higher initial rating than 10 percent for 
right knee chondromalacia patella with a history of strain 
and medial meniscus tear is denied.  

Entitlement to an increased rating from 10 percent for left 
knee meniscal tear with degenerative changes is denied.  

Entitlement to an initial compensable rating for bilateral 
plantar fascitis is denied.  

Entitlement to a higher initial rating than 30 percent for 
occipital neuralgia is denied.  

An initial rating of 10 percent for the service-connected 
gastroesophageal reflux disease with associated hiatal hernia 
and history of gastritis is granted, subject to criteria 
governing the payment of monetary benefits.  

Entitlement to an increased rating from 30 percent for a pain 
disorder with psychological factors is denied.  

Entitlement to an increased (compensable) rating for right 
thigh meralgia paresthetica is denied.  

Entitlement to an increased (compensable) rating for left 
thigh meralgia paresthetica is denied.  

Entitlement to a TDIU is denied.

The appeal as to the issue of an initial rating higher than 
10 percent for right ulnar neuropathy with sensory loss in 
the ring and little fingers is dismissed.  



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


